Citation Nr: 1706402	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to August 1973.

Historically, the record reflects a denial of service connection for PTSD in a May 2002 decision by the Chicago RO.  Although notified of the denial and his appellate rights, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 decision in which the RO, inter alia, denied a request to reopen the previously denied claim for service connection for PTSD.  In March 2008, the Veteran filed a notice of disagreement (NOD).  In April 2009, the RO issued a statement of the case (SOC) (reflecting a reopening of the claim and de novo adjudication), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

In November 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In June 2016, the Board reopened the claim for service connection for PTSD, expanded the reopened claim to encompass other psychiatric diagnoses of record (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the expanded service connection claim to the agency of original jurisdiction (AOJ) for additional development and reconsideration, consistent with the provisions of 38 C.F.R. § 3.156(c) (2016).  After accomplishing further action in response to the remand, the AOJ denied the claim (as reflected by a December 2016 supplemental statement of the case (SSOC)) and returned the matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The weight of the competent, probative evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD.

3.  The weight of the competent, probative evidence establishes that no other diagnosed acquired psychiatric disorder, to include unspecified depressive disorder/depression not otherwise specified (NOS) had its onset during service, or is otherwise medically related to an in-service injury, disease or event.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159 (2016).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  See Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, VA notified the Veteran in October 2005 of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain.  A March 2006 letter notified him of how disability ratings and effective dates are determined.  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment and personnel records, post-service VA and private treatment records, civilian police and court records, records from the Social Security Administration (SSA), and article about race relations in the U.S. military.  The Veteran also has been provided with a VA psychiatric examination, the report of which documents the Veteran's reported military stressors, medical and psychosocial history, and symptomatology, and contains a medical opinion addressing the etiology of disorders found on examination.  As such, the Board finds the VA examination report of record is adequate for adjudication purposes.  There also is no indication of relevant, outstanding records that would support the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

Also of record and considered in connection with the claim is the transcript of the November 2015 Board hearing, along with various written statements provided by the Veteran and on his behalf.  Notably, during the hearing, the undersigned identified the issue on appeal and elicited testimony with respect to the Veteran's claimed PTSD stressors and symptoms.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, such omission was harmless, as further development of the claim was subsequently undertaken, and additional evidence was received.  See 38 C.F.R. § 3.103 (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds that there has been substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the Board's request, the AOJ asked the Veteran to identify any outstanding sources of treatment records pertinent to his claim in a July 2016 letter, and enclosed a VA Form 21-4142 (Authorization to Disclose Information). No non-VA treatment providers have been identified.  The AOJ obtained outstanding and ongoing treatment records from the VA Medical Center (VAMC) in St. Louis.  In addition, after the Veteran's claimed psychiatric disability was evaluated during a VA examination (discussed above), the AOJ readjudicated the claim, reviewing the evidence submitted since April 2014.  There is no allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection claim on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claim, at this juncture.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs." However, if an alcohol or drug addiction was acquired as a result of a service-connected disability, then secondary service-connection may be available.   See 38 U.S.C.A. § 105  38 C.F.R. §§ 3.1(m), 3.301(d); see also Allen, 237 F.3d 1368   (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol and drug abuse disabilities but does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability).

The Veteran contends that he has PTSD due to events during his military service.  
There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate and distinct from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125(a). 

The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition of the DSM (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to now refer to certain mental disorders in accordance with the DSM-5.  As the provisions of the interim final rule only apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, the DSM-IV is applicable to claims certified to the Board prior to that date. 

With respect to the Veteran's contention that he has service-related PTSD, the Board points out that the Veteran does not contend nor do his service records reflect that he participated in combat, nor does he assert any stressor on the basis of fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the Board must determine whether the Veteran has a confirmed diagnosis of PTSD that is supported by credible evidence that the claimed military stressor(s) occurred, and that his symptoms are medically related to any such stressor(s).

An April 1972 Examination of Applicant by Recruiting Officer (NAVMC 1136) report reflects that the Veteran disclosed a history of having been arrested; sentenced by a court; and being in jail, a reform or industrial school, or penitentiary.  A Department of Defense (DOD) National Agency Check Request (DD Form 1584) completed in May 1972 noted that the Veteran had carried a concealed weapon in May 1968 and he served six months' probation, and in June 1970 resisted arrest and served 18 days in jail.

The Veteran's service treatment records are silent for complaints, findings, or treatment for psychiatric problems.  In July 1972, he presented for treatment complaining of left shoulder pain, stating he was in a pugil stick fight.  Reported findings included movable arm and shoulder.  Following the February 1973 recommendation by a podiatrist at the U.S. Army Medical Center in Okinawa, Japan to convene a Medical Board to evaluate the Veteran's chronic complaints regarding his feet, the report of a July 1973 Medical Board indicated that the "history by systems, past medical history, social and family history revealed no pertinent positive information except for bilateral pes planus upon enlistment."  The Medical Board recommended separation from active military service based on the Veteran's bilateral pes planus with pronation.  On separation examination in August 1973, the only abnormalities noted on clinical evaluation pertained to identifying body marks, scars, or tattoos.  No psychiatric abnormality or dysfunction was noted. 

Service personnel records reflect that the Veteran was tried by special court-martial in February 1973 and sentenced to confinement at hard labor, discharge from service with a bad conduct discharge, and forfeiture of $150 pay per month for four months for behavior in January 1973 involving failing to go to his appointed place of duty, disrespectful language, and picking up a wooden stick or like object and pursuing a superior non-commissioned officer as if to strike him with it.  The Veteran was confined from February 1973 to mid-May 1973.  In June 1973, he received non-judicial punishment for failing to obey a lawful order and disrespectful language toward a sergeant.   

The Veteran's original claim for VA compensation benefits was received in September 1975 and was limited to service connection for flat feet. 

An August 1976 arrest record reflects that the Veteran was taken into police custody for three counts of attempted murder.  While in the county jail, he was examined by a physician and another consulting doctor from the state mental health department, who found that the Veteran appeared "out of contact with reality" and a "danger to himself and others."  They recommended transfer to a secure state hospital for further evaluation and treatment.

The Veteran was admitted to a mental health center the next day, and the admission interview report documented that the Veteran had been indicted on three counts of attempted murder and had admitted to heroin usage.  Law enforcement personnel who accompanied the Veteran to the facility reported vaguely that the Veteran "had been involved with some religious fringe group and that it had taken seven people to subdue him."  The examiner noted it was "not clear as to where the patient was when it became necessary to bring his behavior under external control."  Another admission record noted the Veteran had become "very belligerent at jail," he was given medication, and it took "seven employees to hold him down."  After a 24-hour hold, the Veteran was returned to the county jail.  

Several days later in September 1976, the Veteran was court-ordered to another mental health center for examination and detention.  On admission, he described a history of "using drugs - pot, uppers, downers, heroin" since age 17 (1970) and recently shooting heroin.  He reported serving in the military at age 19 and being in Japan.  He noted several hospitalizations, but denied having any surgery or mental treatment.  The examiner observed the Veteran arrived handcuffed, ambulatory, conscious, coherent, appeared phlegmatic, and had a flat affect.  His speech was not spontaneous and he required coaching.  The Veteran stated that he must have "had a Thorazine [Chlorpromazine] shot prior to transport here."  The examiner remarked that the Veteran "sounded relevant in regard to his military service, childhood and work, but he became confused when interrogated about the shooting incident."  He indicated he was "very much depressed" after his girlfriend left him.  He admitted his "head [was] messed up with heroin."  No psychosis was noted.  The provisional diagnosis at admission was "drug dependence, heroin."

During an interview to obtain a social history, the Veteran stated he was talking with his father when the doorbell rang, he opened the door for three people, and the Veteran's father began shooting the people, believing "these were the people after his son."  After the police arrived, the Veteran disclosed he had called some people from his church to come over and "save" him, but "these were the people his father shot at."  A September 1976 psychological consultation report near the end of the Veteran's hospitalization indicated there was "no evidence to suggest the presence of psychosis, neurosis, or personality disorder," but there were "some indications of the presence of mild depression.  However, this appeared to be reactive to what he seems at times to feel has been a somewhat overwhelming situation; having to deal with parental family members" and a girlfriend "while trying at the same time to cope with a job and going to school."  The diagnosis was adjustment reaction to adult life accompanied by drug dependence.  The final diagnosis at discharge was psychosis with drug intoxication (recovered); other drug dependence.  Having been "not adjudged legally incompetent," the Veteran was discharged from inpatient psychiatric treatment and returned to the county jail.

A November 1977 arrest report documents that the Veteran was arrested for two counts of aggravated battery stemming from a retail theft the previous month and released four days later when the charges were dismissed.  Records pertinent to that incarceration reflect that the Veteran had been in his cell shouting, cursing, banging on the metal window of his door cell, and kicking the toilet.  Approximately 15 minutes later, he was removed from his cell with the assistance of the fire department after setting fire to his mattress and transported to St. Joseph Hospital for examination for smoke inhalation.  

His civilian police records reflect many other arrests, including in June 1990 for two counts of attempted murder and first degree arson, crimes for which he served time in prison.

The Veteran's initial claim for service connection for PTSD was received in November 2001.  In connection with his claim, he was afforded a social survey interview in March 2002 by a VA social worker to obtain an initial psychosocial history, followed by a PTSD examination later the same month by a VA clinical psychologist.  

During the initial interview, the Veteran denied having or needing counseling, using alcohol or drugs, or ever being involved with the legal system prior to his military service.  He stated that during his service in Okinawa, Japan, he "went through a lot of racial unrest.  Tension was high" and there was a "lot of in-fighting among the troops."  He reported that a "lot of death was going on with the fighting and the drugs" and that he was in "a few altercations."  He asserted the "CIA was investigating some of the fights and there were people hurt and cracked skulls resulted."  Describing his adjustment after service, he reported becoming a recluse, physically attacking a college instructor, using alcohol and drugs to "deal with life," and having no stability.  He also related that in 1977, his father brought him to Jefferson Barracks [Division of the St. Louis VA Health Care System] and he became violent, was restrained in leather straps, and given medication to calm down.  He recalled staying at Jefferson Barracks approximately six months and taking Thorazine.  He indicated that he started using street drugs in 1978 and 1979.

During the VA examination later in March 2002, the Veteran described the mental stress at his duty station in Japan, stating he "ran into problems with racial tension and a lot of fights.  A lot of drug use.  I began experimenting with drugs.  I got caught up in drug use, fights, racisms [sic] and total discontent with the corps."  He reported having trouble with supervisors and being court-martialed.  He related that he was "mistreated by a new lieutenant on the base and that after he was yelled at, he threw a tent pole at the officer," leading to arrest, [special] court martial, and four months in the brig.  He also reported breaking up a conflict between white and black servicemen and a white soldier throwing a brick at him.  

The Veteran believed that "what he endured at his duty station in Japan" resulted in a "lifetime of difficulty marked by drug use, a sporadic work history, inability to make a living, and difficulty getting along with others."  He admitted he continued to use and sell drugs in a "heroin ring" after service, but believed he was fired or let go from several jobs due to racism.  He stated that his only encounter with the mental health system was a two-month hospitalization in 1977 when he was "having a nervous breakdown" and was heavily involved in using and dealing heroin at the same time.  Regarding any legal history, the Veteran disclosed having been in prison from 1990 to 1993 for aggravated assault, adding that he "shot two people, but they were crack house people."
 
Regarding current symptoms, the clinical psychologist remarked that the "Veteran was very vague and had great difficulty describing anything beyond being angry and having difficulty with employment.  Although he clearly found his military experience upsetting, there are no symptoms suggestive of a trauma or persistent re-experiencing of a trauma."  The examiner also detailed that when "asked leading questions regarding anxiety and depression, [the Veteran] endorsed these symptoms but was unable to provide any compelling detail."  Instead, the Veteran described a 30-year substance abuse problem that continued unabated since military service, with a preference for heroin, then cocaine, and later crack.  He reported binge-using drugs and "then I just feel shame."

Following a review of the claims file and examination, the diagnosis was polysubstance dependence, continuous; substance-induced mood disorder.  The psychologist concluded there "do not appear to be any grounds for this claim as there is no documented stressor or subjective report that meets DSM-IV criteria for PTSD."  In addition, there is "no report of symptoms that are indicative of PTSD beyond those difficulties that are attributable to long-standing substance dependence."  The examiner commented that while the Veteran "may be suffering from some depression or anxiety, these are most likely secondary to his chronic and severe polysubstance dependence problem and attendant anti-social behavior that he has demonstrated since his service."  Further, the examiner explained that the Veteran's continued drug use "makes it impossible to accurately assess any potentially co-morbid disorders."

The Veteran established medical care at the St. Louis VAMC in May 2004.  Alcohol and depression screening were positive.  During discussion and examination with the physician, the Veteran did not report problems with mental health, and psychiatric impairment was not identified on examination.  

In support of his current claim (received in August 2005) for service connection for PTSD, the Veteran described two incidents in service resulting in personal trauma.  First, the Veteran described a "big fight" involving knives, two-by-fours, bricks, and clubs outside of Camp Schwab in Okinawa, Japan in December 1972.  He stated he was "cut up pretty bad and another marine was hospitalized for a concussion."  Second, he described an incident that occurred in November 1972 outside Camp Hansen in Okinawa during which the tractor he was driving up a loading ramp on a ship died and began sliding backwards.  He reported trying to re-start the engine and finally jumping out of the tractor to the ramp while the tractor slipped off the ramp into the ocean.  The Veteran stated that as a result of these incidents, he experienced depression, panic attacks, and anxiety; changes in his performance and evaluations; a change in his occupation to a company Jeep driver; increased use of over-the-counter medications; some alcohol and drug abuse; and increased disregard for military or civilian authority.

The Veteran returned to the St. Louis VAMC for a routine medical examination in February 2008.  PTSD screening was negative and he denied experiencing military sexual trauma.  He disclosed cocaine use and subsequent toxicology reports were positive for cocaine metabolites.  

In a May 2008 statement, the Veteran again described fighting and racial tension among Marines at Camp Schwab in January 1973.  He also cited other incidents that created a "tension-filled, hostile environment," including a Navy corpsman cutting off his hand and blaming black soldiers, and 8 to 15 "drug overdoses up and down the island" per week.

February 2009 VA treatment records reflect a positive depression screen and continued cocaine use.  The plan included a psychiatric consultation and referral to a VA substance abuse treatment program (SATP).  The Veteran presented for a psychiatric consultation in March 2009.  He described his history of alcohol and drug use, including cocaine since 1973, heroin until he quit in 1977, and other drugs.  He indicated he had a "nervous break down" in 1977 and was at Jefferson Barracks, but was uncertain whether it was a rehabilitation program or an inpatient psychiatric unit.  He reported that his parents separated/divorced when he was very young and his father did not allow him to contact his mother.  He disclosed having problems managing his anger since a very young age and having been quite rebellious in school, which he quit in twelfth grade before joining the Marine Corps.  He described a history of violence including shooting two people and serving time in prison.  Following a mental status examination, the Axis I diagnosis was cocaine dependence; alcohol abuse; history of opiate, benzodiazepine, and cannabis dependence in full remission; and mood disorder NOS.  

The Veteran was admitted to the VA SATP in March 2009 and after an admission psychological evaluation, the diagnosis was cocaine dependence; alcohol abuse; substance-induced depression, which was also diagnosed as cocaine-induced depression.  He completed the program in April 2009. 

Subsequent VA treatment records reflect that the Veteran participated in out-patient SATP aftercare groups, began using cocaine again around October 2009, and continued to meet periodically with a psychiatrist.  During a November 2010 psychiatry visit, the Veteran indicated he had filed a claim for PTSD, but it had been denied.  He denied any combat exposure, but "talked about incidents that made him anxious when in the military."  He described the incident involving the tractor sinking into the ocean and the event involving a fight between two groups of Marines when he was hit by a brick.  He stated he was "not supposed to be at the place where the incident happened at that time, so he was anxious about getting into trouble."  He stated he was having depression and anxiety at that time, but did not seek any treatment and "did not realize until 1977" that he had problems with depression and anxiety.

During another VA psychiatry visit in January 2011, the Veteran initially stated he was doing "okay" overall.  However, when asked whether he was clean and sober, he reported abstaining from cocaine for about a month and a half, but recently using cocaine after consuming close to a half-pint of liquor and two 24-ounce beers.  He stated that he "felt very bad and stayed depressed following his use."  Subsequent VA treatment records document periodic psychiatry visits for treatment of "mood disorder NOS (substance-induced or due to consequences of lifestyle associated with such use);" cocaine dependence; cannabis abuse; and alcohol abuse.

A January 2012 Disability Determination and Transmittal from the Social Security Administration reflects that the Veteran became disabled for SSA purposes in February 2011 due to the primary diagnosis of affective/mood disorders and the secondary diagnosis of substance addiction/dependence disorders (drug).  The accompanying SSA records reflect that prior to this finding the Veteran had applied for disability benefits several times on the basis that PTSD and other conditions limited his ability to work.  During an August 2005 SSA psychological evaluation, the psychologist explained that although the Veteran complained of PTSD, he "could not elicit any signs or indices of any traumatic event in his life that could produce such symptoms."  During another SSA psychological evaluation in November 2009, the Veteran reported he was applying for VA disability benefits for PTSD related to a history of multiple traumatic events while serving in Okinawa, but he "preferred not to divulge the content of what happened," stating "it currently is in a state of dispute with the VA."  

After last being seen by VA psychiatry in March 2011, he returned in September 2012 and described a recent motorcycle accident before declaring that racial discrimination in the military was the cause of all his life problems later in life.  He stated that he had PTSD from the way he was treated in the military.  He reported that he returned to VA psychiatry because he was required by court order to participate in 52 weeks of counseling after charges of "domestic battery" against his adult daughter with physical and mental handicaps.  Then, he reported again that he had PTSD.  In response, the psychiatrist informed the Veteran that he had not been diagnosed with PTSD and asked what made him believe he had PTSD.  The Veteran replied that "his actions of getting upset with people is [sic] because of" racial discrimination he experienced during military service.  The psychiatrist advised him that getting upset itself does not indicate a diagnosis of PTSD.  

When inquired, the Veteran denied nightmares; any particular places of avoidance; any exaggerated startle response; sleep, energy, or appetite problems; suicidal or homicidal thoughts; or symptoms suggestive of mania or psychosis.  He endorsed some feelings of numbness.  The diagnosis was mood disorder NOS (substance-induced mood disorder); cocaine and cannabis abuse/dependence; alcohol abuse, unspecified use.  The psychiatrist explained that taking psychiatric medications while actively using illicit drugs would be ineffective and sometimes hazardous and that medications will not treat substance-induced mood symptoms.  The psychiatrist advised the Veteran to enter a substance abuse treatment program and recommended court-supervised counseling regarding irritability management and domestic violence from a private facility that offered those services.

Private hospital records and police records dated in November 2012 reflect that the Veteran disclosed taking four Trazadone pills with a half-pint of alcohol because he "wanted to sleep" and decrease anxiety.  He denied suicidal ideation.  The diagnosis was nonsuicidal intentional overdose.

A July 2013 VA psychiatry note reflects the Veteran's report that he was attending anger management classes related to his domestic violence incident.  

In correspondence received in November 2013, a church pastor recalled "being in contact with [the Veteran] regarding that horrifying experience that took place [at the Veteran's listed residence in 1976 according to arrest records in the claims file] when one of the members, which I pastor, were [sic] headed to his home.  Afterwards I did consent and gave him ministerial counsel."  In correspondence received the same month, a psychiatric licensed practical nurse indicated that she provided nursing care for the Veteran at Alton Mental Health Developmental Center between 1975 and 1977.

In February 2014, the Veteran presented to VA psychiatry following a recent call to the crisis/mental health hotline.  He denied current suicidal or homicidal thoughts, but described the circumstances leading him to contacting the crisis hotline to include reading a brochure about the warning signs of suicide and realizing he had some of those symptoms, especially anger and irritability; though he stated he was not depressed at that moment.  He elaborated that he tries to self-medicate symptoms of sleep problems and irritability with illicit drugs.  The psychiatrist reminded him that "cocaine as a matter of fact is a drug that causes sleep difficulties and insomnia, besides other symptoms like anger, agitation, irritability, suicidality, aggression, anxiety, suppressed appetite, psychosis, etc. when high on cocaine."  In addition, the psychiatrist informed him that cocaine withdrawal produces symptoms such as "profound depression, suicidality, erratic sleep, increased appetite, etc."  The Veteran agreed to return to a substance abuse treatment program after completing his court-mandated anger management program.

During the November 2015 hearing, the Veteran reiterated his previous statements about stressful experiences during his service in Okinawa.  He testified that a Navy man cut off his own hand and blamed it on others and that racial tension occurred toward the latter part of his time in Okinawa and he was [special] court-martialed and put into the brig after reacting to one of those ongoing, racial tension incidents.  He stated that after he was released from the brig, he spoke with a company officer, but was not satisfied, so he requested mast to see a Lieutenant Colonel.  He testified that before he could see the Lieutenant Colonel, however, he went to see the chaplain and did not like the way he was received because the chaplain "came up to me in such a way that just was not good."  He testified that the chaplain approached him, stepped in too close to him like he was trying to kiss the Veteran, and the Veteran stepped back and walked out of his office.

The Veteran also testified that his father took him to Jefferson Barracks in 1977, he believed he was given "liprochlorizine" [Prochlorperazine (Compazine, Compro) or Chlorpromazine (Thorazine)], and that he was there for about a month.  He testified that he was going down the corridor of Jefferson Barracks when he "snapped," Haldol was injected, and he woke days later on the floor.  He stated he did not go anywhere else for treatment.  The Veteran also alluded to acts of his own violence after service, such as "blowing up" and "putting my hands on people," including a college instructor, whom he had put up "against the board" before other veterans in the room "defused the matter."  Finally, the Veteran's representative suggested that the Veteran's substance abuse may have been secondary to PTSD.

In connection with the hearing, the Veteran submitted an article entitled "Black-White Relations in the U.S. Military 1940-1972" published in Air University Review in the November-December 1981 issue.  While the article described a history of institutional racism in the military and personal racism between military members, the article did not reference any particular events or the general atmosphere of military race relations in Okinawa, Japan, including during the time the Veteran was stationed there. 

Later in November 2015, the Veteran submitted a final statement describing his military stressors.  Again, he stated that his time in Okinawa "became very stressful," and "there was pandemonium everywhere."  He described a Navy corpsman cutting off his hand and saying he was attacked by black soldiers; the incident where the Veteran's tractor slid backwards off a loading ramp and fell into the ocean; the incident leading to the special court-martial where a lieutenant ordered the Veteran to report to the tractor park, he "respectfully refuse[d]," and as the lieutenant walked away "at my wits end I go attack him."  He stated he became delusional and planned to take off his fatigues and throw them to the ground while in formation, but others convinced him not to do that.  Finally, he stated that he went to see that chaplain, who stepped "into my private space, embraces me and kisses me on the lips."  

The Veteran further asserted that after separation from service, he began his "journey of re-adjusting with a long road of depression and anger and suicidal tendencies" before he broke down and his father admitted him to the VA Hospital at Jefferson Barracks.  He recalled walking down a long corridor when he suddenly "snapped and became very combative."  He reported that the CNAs (certified nursing assistants) wrestled him to the floor and while strapping him down shot him with something such as Haldol.  He recounted waking up and walking around "with the rest of the Thorazine patients" before he eventually gained outpatient status.

In November 2016, the Veteran was afforded a VA examination by a clinical psychologist to determine whether he had a current psychiatric disorder, to include PTSD, related to any events during military service.  The examination report documents a detailed review of the claims file and that the examiner elicited details about the Veteran's claimed military stressors, psychosocial history, psychiatric symptoms, and ongoing drug use.  The Veteran described racial tension during his service in Okinawa and stated that a chaplain tried to kiss him and he never told anyone about it until he mentioned it to a VA social worker about a month earlier.  When asked about the "worst experience" in his life, the Veteran described his psychiatric hospitalization in 1977 when he was injected with Thorazine and "slobbering all over the place."  

The clinical psychologist determined that while the kissing incident in Okinawa could support the criterion of a stressor related to military personal assault and the Veteran demonstrated feelings of detachment or estrangement from others, the other diagnostic criteria for PTSD were not met, including symptoms of intrusive thoughts, avoidance of stimuli associated with the traumatic event(s), and marked alterations in arousal and reactivity associated with the traumatic event(s).  The examiner also observed that the lay statement received from a psychiatric LPN did not include any diagnosis or accompanying treatment records, and the statement from the Veteran's pastor supported the occurrence of a trauma in the Veteran's home in 1976, but did not support the occurrence of a military stressor.

The examiner did observe that the Veteran displayed a depressed mood, and affect was tearful, "especially when discussing his childhood difficulties with his father."  In this regard, the Veteran reported that he was raised by his father and did not have contact with his biological mother until ninth grade.  Instead, he grew up in a household of 14 children, describing his childhood as "rough" due to his father's volatility, admitting he had been "tied up with tree ropes, extension cords."  

At the conclusion of the examination, the diagnosis was stimulant use disorder (cocaine); cannabis use disorder; and unspecified depressive disorder.  The examiner explained that the Veteran had a history of depression, including some documentation of dysthymia and recurrent depressive episodes, but it was impossible to make such diagnosis in the context of ongoing substance use as there was the possibility for a substance-induced mood disorder.  Also, the examiner commented that the Veteran was "not CURRENTLY in a depressed state," but reported some self-guilt associated with substance use and history of low mood.  (Emphasis in original).  

The examiner emphasized that the onset of the Veteran's mental health treatment began in 1975 for heroin use.  The examiner explained that any substance use disorder diagnosis is reflective of a pattern of excessive use of a substance that results in negative consequences for the individual and that this "pattern of use is a BEHAVIORAL CHOICE made by the individual, rather than a direct result of the symptoms of any other mental health diagnosis."  (Emphasis in original).  The examiner elaborated that problematic or excessive substance use is not considered ever to be the direct result of another mental health diagnosis, stating that an individual may choose to use substances as a way of coping with symptoms of another disorder; however, problematic or excessive substance use is never considered to be directly caused by other mental health diagnoses.  

Finally, the examiner explained that the Veteran met the criteria for unspecified depressive disorder because he presented with tearful affect and reported that his mood is sometimes down.  The examiner clarified, however, that the Veteran did not meet the criteria for a major depressive episode and it was "unclear to what extent his regular substance use [was] contributing to his low mood (therefore resulting in the unspecified diagnosis)."  The examiner opined that the unspecified depressive disorder was less likely than not related to the Veteran's military service as there was no evidence for a depressive disorder in service or in the years after service.  In support of the conclusion, the examiner explained that longstanding substance use disorder often leads to feelings of guilt/shame and low mood, and it was therefore more likely than not that the Veteran's longstanding substance use disorders had led to the lower mood, self-guilt, and shame.

The Board has considered the medical and lay evidence of record and finds that service connection for an acquired psychiatric disorder, including PTSD, is not warranted.

To the extent the Veteran contends that he has PTSD, he is not competent to provide such a diagnosis.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify); Clemons,  23 Vet. App. at 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  However, he is competent to describe events he experienced during military service, to identify many symptoms associated with psychiatric impairment, and to report the onset and continuity of many symptoms associated with psychiatric impairment.

Here, the Board finds credible the Veteran's general reports of experiencing institutional and personal racism during his military service in Okinawa.  The Board also finds credible the Veteran's general knowledge of a Navy corpsman cutting off his own hand in 1972 in Okinawa because the incident is easily confirmed by a simple internet search, which indicates that the event occurred in November 1972.  However, the Veteran has not described a particular traumatic event that he personally experienced or witnessed involving racism and actual or threatened death or serious injury to himself or others.  Similarly, he has not provided credible supporting evidence to support the occurrence of the claimed in-service stressors involving his tractor rolling backwards off a ramp into the ocean or being "cut up pretty bad" during a "big fight in the village" outside Camp Schwab where knives, bricks, and two-by-fours were used.  

Moreover, to the extent the Veteran asserts that he experienced behavioral changes as a result of his claimed military stressors, including the event first reported during the November 2015 hearing involving a chaplain attempting to kiss him shortly after getting out of the brig (in mid-May 1973), the Board observes that his reported substance abuse and increased disregard for military or civilian authority do not appear to represent changes in behavior.  Rather, his service personnel records document a history of legal trouble prior to entering military service, and post-service medical evidence documents the Veteran's report of using heroin and other drugs for approximately two years prior to entering service and later using cocaine for several decades beginning around the time he quit heroin.  Based on the foregoing, the Board finds that the evidence of record is insufficient to support the occurrence of any specific military traumatic experience. 

In any event, the Board finds that the most persuasive evidence of record establishes that the Veteran does not have a current PTSD disability.  Here, the Veteran's treating VA psychiatrist and both the March 2002 and November 2016 VA examiners concluded that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.  Notably, the November 2016 VA examiner detailed that outside of some distancing and detachment, the Veteran does not report any trauma symptomatology.  

Instead, the Veteran's VA psychiatrist and the VA examiners attributed the Veteran's difficulties to his long-standing polysubstance dependence.  For example, in February 2014, the Veteran's VA psychiatrist explained to him that both cocaine use and cocaine withdrawal were capable to producing psychiatric symptoms such as those the Veteran had reported.  In addition, the Board finds the conclusions of the March 2002 and November 2016 VA examining psychologists that the Veteran did not have PTSD to be of significant probative weight, as each explained the reasons for his/her conclusions based on an accurate characterization of the evidence of record, detailed examination findings, and consideration of applicable diagnostic criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110.  The PTSD regulation specifically requires medical evidence of PTSD.  The above analysis reflects that, fundamentally, there is no such competent, persuasive evidence in this case.  

As for other acquired psychiatric diagnoses of record, here, the November 2016 VA examiner explained that the Veteran's stimulant or substance use disorders were reflective of a pattern of excessive use and a behavioral choice, and that substance use disorders are not considered to be directly caused by any other mental health diagnoses.  Moreover, the November 2016 examiner explained that while the Veteran met the criteria for unspecified depressive disorder, it was more likely related to his long-standing substance use disorders resulting in his lower mood, self-guilt, and shame.  The Board finds the examiner's conclusions to be consistent with the record, which includes the Veteran's 1976 report to private psychiatric treatment providers that he began using heroin and other drugs at age 17 (in 1970) before entering military service, and VA and private medical records documenting continued drug use to the present time along with reports that he experiences guilt and depression after his drug use.

Furthermore, these conclusions are consistent with the other evidence of record.  Here, decades of private and VA treatment records intermittently reflect the Veteran's belief that all of his problems after service, such as using and dealing drugs, a sporadic work history, and difficulty getting along with others, are due to personalized racial oppression experienced generally during military service.  However, the medical evidence of record does not reflect a diagnosed chronic psychiatric disorder.  Rather, the medical evidence repeatedly attributes the Veteran's psychiatric symptoms to his substance abuse and dependence and documents his reports of having had problems managing his anger since a very young age, using heroin since age 17 (1970) and cocaine since approximately 1977, and experiencing psychiatric hospitalizations and numerous arrests for legal offenses in the context of his drug use.  

Accordingly, where, as here, there is competent and persuasive medical evidence establishing that the Veteran does not have a current PTSD disability, there can be no valid claim for service connection for such a disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the preponderance of the competent, probative evidence weighs against a finding that any other diagnosed acquired psychiatric disorders-to include substance abuse disorders for which direct service connection is legally precluded-is medically related to an in-service injury, disease or event.  Hence, the criteria for establishing service connection for an acquired psychiatric disorder other than PTSD likewise are not.  

For all the foregoing reasons, the claim on appeal must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  







      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


